Exhibit 10.29
 
 
 
 
CREDIT AND SECURITY AGREEMENT
 
BY AND AMONG
 
BIOVEST INTERNATIONAL, INC.
 
AND
 
PABETI, INC.
 
AND
 
VALENS U.S. SPV I, LLC
 
VALENS OFFSHORE SPV II, CORP.
 
AND
 
LV ADMINISTRATIVE SERVICES, INC.
 
 
 
 
 
As of December 18, 2013
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 

  Page     
ARTICLE I DEFINITIONS
1
Section 1.1.
Definitions
1
Section 1.2.
Other Definitional Terms; Rules of Interpretation
6
     
ARTICLE II AMOUNT AND TERMS OF THE CREDIT FACILITY
6
Section 2.1.
Advances.
6
Section 2.2.
The Notes.
6
Section 2.3.
Notice and Manner of Borrowing.
7
Section 2.4.
Interest; Application of Payments; Usury.
8
Section 2.5.
Time for Principal and Interest Payments; Mandatory Repayment; Payment on
Non-Business Days.
8
Section 2.6
No Voluntary Prepayment
9
Section 2.7
Use of Proceeds
9
Section 2.8
Liability Records
9
Section 2.9
Single Loan
9
Section 2.10
Grants, Rights and Remedies
9
     
ARTICLE III SECURITY INTEREST; OCCUPANCY; SETOFF
9
Section 3.1.
Grant of Security Interest
9
Section 3.2.
Lien Perfection; Further Assurances
9
Section 3.3.
Notification of Account Debtors and Other Obligors
10
Section 3.4.
Assignment of Insurance
10
Section 3.5.
Occupancy
11
Section 3.6.
License
11
Section 3.7.
Setoff
12
Section 3.8.
Collateral
12
Section 3.9.
Survival
12
     
ARTICLE IV CONDITIONS OF LENDING
12
Section 4.1.
Conditions Precedent to Advances
12
     
ARTICLE V REPRESENTATIONS AND WARRANTIES
12
Section 5.1.
Existence and Power; Chief Executive Office; Inventory and Equipment Locations;
Federal Employer Identification Number and Organizational Identification Number
12
Section 5.2.
Authorization of Borrowing; No Conflict as to Law or Agreements
13
Section 5.3.
Binding Agreement
13
Section 5.4.
U.S.A. Patriot Act..
13
     
ARTICLE VI COVENANTS
14
Section 6.1.
Reporting Requirements
14
Section 6.2.
Permitted Liens; Financing Statements
14

 
 
i

--------------------------------------------------------------------------------

 
 
Section 6.3.
Indebtedness
15
Section 6.4.
No Securities Issuances.
15
Section 6.5.
Books and Records; Collateral Examination, Inspection and Appraisals
15
Section 6.6.
Compliance with Laws
16
Section 6.7.
Payment of Taxes and Other Claims
16
Section 6.8.
Maintenance of Properties
16
Section 6.9.
Insurance
16
Section 6.10.
Preservation of Existence
17
Section 6.11.
Delivery of Instruments
17
Section 6.12.
Sale or Transfer of Assets
17
Section 6.13.
Consolidation and Merger; Asset Acquisitions
17
Section 6.14.
Place of Business; Name
17
Section 6.15.
Performance by the Agent
17
   
ARTICLE VII EVENTS OF DEFAULT, RIGHTS AND REMEDIES
18
Section 7.1.
Events of Default
18
Section 7.2.
Rights and Remedies
18
Section 7.3.
Certain Notices
19
   
ARTICLE VIII AGENCY PROVISIONS
20
Section 8.1.
Appointment and Authorization
20
Section 8.2.
Delegation of Duties.
20
Section 8.3.
Liability of the Agent.
20
Section 8.4.
Reliance by the Agent.
21
Section 8.5.
Notice of Default.
21
Section 8.6.
Credit Decision.
21
Section 8.7.
Indemnification.
21
Section 8.8.
Successor Agent.
22
Section 8.9.
Collateral Matters.
22
Section 8.10.
Restrictions on Actions by the Lenders; Sharing of Payments.
23
Section 8.11.
Agency for Perfection.
23
Section 8.12.
Payments by the Agent to the Lenders.
23
Section 8.13.
Concerning the Collateral and the Related Loan Documents.  .
23
Section 8.14.
Relation Among the Lenders.
24
   
ARTICLE IX MISCELLANEOUS
24
Section 9.1.
No Waiver; Cumulative Remedies; Compliance with Laws
24
Section 9.2.
Amendments, Etc
24
Section 9.3.
Notices; Communication of Confidential Information; Requests for Accounting
24
Section 9.4.
Further Documents
25
Section 9.5.
Costs and Expenses
25
Section 9.6.
Indemnity
26
Section 9.7.
Participants
26
Section 9.8.
Execution in Counterparts; Telefacsimile Execution
26
Section 9.9.
Retention of Borrower’s Records
27

 
 
ii

--------------------------------------------------------------------------------

 
 
Section 9.10.
Binding Effect; Assignment; Complete Agreement; Sharing Information;
Confidentiality
27
Section 9.11.
Severability of Provisions
27
Section 9.12.
Headings
27
Section 9.13.
Election of Remedies
28
Section 9.14.
Governing Law; Jurisdiction, Venue
28

 
 
 
 
 
 
 
 
iii

--------------------------------------------------------------------------------

 
 
CREDIT AND SECURITY AGREEMENT
 
THIS CREDIT AND SECURITY AGREEMENT (the “Agreement”) is made and entered into as
of December 18, 2013, by and among (i) BIOVEST INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”); (ii) PABETI, INC., an Illinois corporation (the
“Pabeti Lender”); (iii) VALENS U.S. SPV I, LLC, a Delaware limited liability
company (“Valens U.S.”), and VALENS OFFSHORE SPV II, CORP., a Delaware
corporation (“Valens Offshore II” and together with Valens U.S., collectively,
the “LV Lenders”, and together with the Pabeti Lender, individually a “Lender”
and collectively the “Lenders”); and (iv) LV ADMINISTRATIVE SERVICES, INC., a
Delaware corporation in its capacity as the agent for the Lenders (the
“Agent”).  Each of the Borrower, the Pabeti Lender, the LV Lenders and the Agent
is a “Party” and collectively they are the “Parties” to this Agreement.


RECITALS
 
WHEREAS, the Borrower is in need of financing in order to fund its business
operations until such time as it secures alternative forms of financing, and has
asked the Lenders to make loans and advances to the Borrower in a principal
amount not to exceed $3,500,000.00 in the aggregate;
 
WHEREAS, the Lenders are willing to provide such financing to the Borrower,
subject to the terms and conditions set forth in this Agreement, including that,
all of the Obligations (as hereinafter defined) hereunder are secured by a first
priority lien on and security interest in substantially all of the Borrower’s
assets as set forth herein.
 
NOW THEREFORE, in consideration of the premises, the mutual benefits to be
derived from this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
Section 1.1.          Definitions.  Except as otherwise expressly provided in
this Agreement, the following terms shall have the meanings given them in this
Section:
 
 “Accounts” has the meaning ascribed to such term under the UCC.
 
“Advance Approval” has the meaning ascribed to it in Section 2.3(a).
 
“Advance Percentage” means, as to each LV Lender, its percentage of the Maximum
LV Lenders Advance Amount, as set forth on Schedule 1 attached hereto.
 
“Advance Shortfall” has the meaning ascribed to it in Section 2.3(b).
 
“Advances” has the meaning ascribed to it in Section 2.1.
 
 
 

--------------------------------------------------------------------------------

 
 
“Agent” has the meaning ascribed to it in the Preamble.
 
“Agreement” means this Credit and Security Agreement, as it may be amended,
modified or supplemented from time to time in accordance with the terms hereof.
 
“Books and Records” means all books (financial and otherwise), records
(financial and otherwise), contracts, licenses, insurance policies,
environmental audits, business plans, files, computer files, computer discs and
other data and software storage and media devices, accounting books and records,
financial statements (actual and pro forma), filings with governmental
authorities, and any and all records and instruments relating to the Collateral
or otherwise necessary or helpful in the collection thereof or the realization
thereupon.
 
“Borrower” has the meaning ascribed to it in the Preamble.
 
“Business Day” means a day on which the Federal Reserve Bank of New York is open
for business.
 
“Bylaws” means the Bylaws of the Borrower, as amended or amended and restated,
as of the date of this Agreement.
 
“Charter” means the certificate of incorporation of the Borrower, as amended or
amended and restated, as of the date of this Agreement.
 
“Closing Date” means the date of the closing of the transactions contemplated
hereby which shall be the date hereof, or such other time as the Borrower and
the Agent may mutually agree in writing.
 
“Collateral” means all right of title and interest of the Borrower in and to
Accounts, chattel paper and electronic chattel paper, deposit accounts,
documents, documents of title, Equipment, Inventory, General Intangibles,
Intellectual Property Rights, goods, instruments, Investment Property,
letter-of-credit rights, and letters of credit, together with (i) all
substitutions and replacements for and products of any of the foregoing; (ii) in
the case of all goods, all accessions; (iii) all accessories, attachments,
parts, equipment and repairs now or hereafter attached or affixed to or used in
connection with any goods; (iv) all warehouse receipts, bills of lading and
other documents of title now or hereafter covering such goods; (v) all
collateral subject to the Lien of any Security Document; (vi) any money or other
assets of the Borrower that now or hereafter come into the possession, custody,
or control of the Lenders; (vii) proceeds of any and all of the foregoing;
(viii) Books and Records of the Borrower, including all mail or electronic mail
addressed to the Borrower; and (ix) all of the foregoing, whether now owned or
existing or hereafter acquired or arising or in which the Borrower now has or
hereafter acquires any rights.
 
“Constituent Documents” means the Charter and the Bylaws.
 
“Pabeti Lender” has the meaning ascribed to it in the Preamble.
 
“Credit Facility” means the credit facility under which Advances may be funded
to the Borrower by the Lenders in accordance with the terms of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
“Default” means an event that, with the giving of notice or passage of time or
both, would constitute an Event of Default.
 
“Default Period” means any period of time beginning on the day a Default or
Event of Default occurs and ending on the date identified by the Agent in
writing as the date that such Default or Event of Default has been cured or
waived.
 
“Deposit Account” means the Borrower’s bank account at [Wells Fargo Bank, N.A.],
into which the Agent shall deposit by wire transfer any Advances hereunder.
 
“Dollars” or “$” means lawful currency of the United States of America.
 
“Equipment” has the meaning ascribed to such term under the UCC.
 
“Event of Default” has the meaning ascribed to it in Section 7.1.
 
“Executive Officer” means, when used with reference to the Borrower, Carlos F.
Santos, Ph.D., its chief executive officer.
 
“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the Borrower’s prior audited
financial statements.
 
“General Intangibles” has the meaning ascribed to such term under the UCC.
 
“Indebtedness” means any and all advances, debts, commissions, fees, obligations
and liabilities of the Borrower to the Lenders and the Agent, heretofore, now or
hereafter made, incurred or created, whether voluntary or involuntary and
however arising, whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, and whether the Borrower may be liable
individually or jointly with others, or whether recovery upon such Indebtedness
may be or hereafter becomes unenforceable.


“Indemnified Liabilities” has the meaning ascribed to it in Section 9.6.
 
“Indemnitees” has the meaning ascribed to it in Section 9.6.
 
“Infringement” or “Infringing”, when used with respect to Intellectual Property
Rights, means any infringement or other violation of Intellectual Property
Rights.
 
“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, patent applications
and registrations, service marks, trade dress, trade secrets, trademarks, trade
names, designs or mask works.
 
“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement in the form attached hereto as Exhibit A, as it may be
amended, modified or supplemented from time to time in accordance with the terms
thereof.
 
“Inventory” has the meaning ascribed to such term under the UCC.
 
 
3

--------------------------------------------------------------------------------

 
 
“Investment Property” has the meaning ascribed to such term under the UCC.
 
“Leased Real Property” means the Borrower’s offices and facilities located at
(i) 300 South Hyde Park Avenue, Suite 210 in Tampa, Florida and (ii) 8500
Evergreen Boulevard, NW in Minneapolis, Minnesota.
 
“Lender” and “Lenders” have the meanings ascribed to them in the Preamble.
 
“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or subsequently
acquired, and whether arising by agreement or operation of law.
 
“Loan Documents” means this Agreement, the Notes, the Security Documents, and
every other agreement, note, document, contract or instrument to which the
Borrower now or in the future may be a party with the Lenders or the Agent with
respect to the Credit Facility.
 
“LV Lenders” has the meaning ascribed to it in the Preamble.
 
“Material Adverse Effect” means any of the following:
 
(i)          A material adverse effect on the business, operations, results of
operations, assets, liabilities or financial condition of the Borrower;
 
(ii)         A material adverse effect on the ability of the Borrower to perform
its obligations under the Loan Documents;
 
(iii)        A material adverse effect on the ability of the Agent to enforce
the Obligations or to realize the intended benefits of the Security Documents,
including a material adverse effect on the validity or enforceability of any
Loan Documents, or on the status, existence, perfection, priority (subject to
Permitted Liens) or enforceability of any Lien securing payment or performance
of the Obligations; or
 
(iv)        any claim against the Borrower, not previously disclosed to the
Lenders, with a reasonable likelihood of an adverse decision that would result
in the occurrence of an event described in clauses (i), (ii), or (iii) above.
 
“Maturity Date” means December 18, 2018.
 
“Maximum Pabeti Lender Advance Amount” means $980,000.00.
 
“Maximum LV Lenders Advance Amount” means in respect of Valens U.S. $353,850.00
and in respect of Valens Offshore II, $2,166,150.00
 
 
4

--------------------------------------------------------------------------------

 
.
“Notes” mean, collectively, the Secured Promissory Notes executed by the
Borrower and payable to the order of (i) the Pabeti Lender with respect to the
Maximum Pabeti Lender Advance Amount and (ii) the LV Lenders with respect to the
Maximum LV Lenders Advance Amounts, which shall be substantially in the form of
Exhibit B attached hereto, as the same may be renewed and amended from time to
time, and all replacements thereto.
 
“Notice of Borrowing” has the meaning ascribed to it in Section 2.3.


“Obligations” means each and every debt, liability and obligation of every type
and description which the Borrower may now or at any time hereafter owe to the
Lenders, including, without limitation, all Advances, Indebtedness, fees and
other obligations hereunder and under the other Loan Documents, whether such
debt, liability or obligation now exists or is hereafter created or incurred,
whether it arises in a transaction involving the Lenders alone or in a
transaction involving other creditors of the Borrower, and whether it is direct
or indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, or sole, joint, several or joint and several.


“OFAC” has the meaning ascribed to it in Section 6.6(b).
 
“Party” and “Parties” have the meanings ascribed to them in the Preamble.
 
“Permitted Lien” and “Permitted Liens” have the meanings ascribed to them in
Section 6.2(a).
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint stock company, trust, unincorporated
organization, or government or any agency or political subdivision thereof.
 
“Preamble” means the first paragraph of this Agreement.
 
“SEC” means the Securities and Exchange Commission.
 
“Security Documents” means, collectively, this Agreement, the Intellectual
Property Security Agreement, and any other Loan Document delivered to the Agent
from time to time to secure the Obligations.
 
“Security Interest” has the meaning ascribed to it in Section 3.1.
 
“Subsidiary” means any Person of which more than fifty percent (50%) of the
outstanding ownership interests having general voting power under ordinary
circumstances to elect a majority of the board of directors or the equivalent of
such Person, regardless of whether or not at the time ownership interests of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency, is at the time directly or indirectly owned by the
Borrower, by the Borrower and one or more other Subsidiaries, or by one or more
other Subsidiaries.
 
“Surplus Working Capital” has the meaning ascribed to it in Section 2.5(a).
 
 
5

--------------------------------------------------------------------------------

 
 
“Termination Date” means the earlier of (i) the Maturity Date, (ii) the date of
full payment of all Obligations pursuant to the proviso of Section 2.5 herein;
or (iii) the date the Agent demands payment of the Obligations following an
Event of Default.
 
“UCC” means the Uniform Commercial Code in effect in the state designated in
this Agreement as the state whose laws shall govern this Agreement, or in any
other state whose laws are held to govern this Agreement or any portion of this
Agreement.
 
“U.S.A. Patriot Act” has the meaning ascribed to it in Section 5.4.
 
“Valens Offshore II” has the meaning ascribed to it in the Preamble.
 
“Valens U.S.” has the meaning ascribed to it in the Preamble.
 
Section 1.2.          Other Definitional Terms; Rules of Interpretation.  The
words “hereof”, “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  All accounting terms not otherwise
defined herein have the meanings assigned to them in accordance with GAAP.  All
terms defined in the UCC and not otherwise defined herein have the meanings
assigned to them in the UCC.  References herein to Articles, Sections,
subsections, Exhibits, Schedules and the like are to Articles, Sections and
subsections of, or Exhibits or Schedules attached to, this Agreement unless
otherwise expressly provided. The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  Unless the
context in which used herein otherwise clearly requires, “or” has the inclusive
meaning represented by the phrase “and/or”.  Defined terms include in the
singular number the plural and in the plural number the singular.  Reference to
any agreement (including the Loan Documents), document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof (and, if applicable, in accordance
with the terms hereof and the other Loan Documents), except where otherwise
explicitly provided, and reference to any promissory note includes any
promissory note which is an extension or renewal thereof or a substitute or
replacement therefor.  Reference to any law, rule, regulation, order, decree,
requirement, policy, guideline, directive or interpretation means as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect on
the determination date, including rules and regulations promulgated thereunder.
 
ARTICLE II
 
AMOUNT AND TERMS OF THE CREDIT FACILITY
 
Section 2.1.          Advances.  The Pabeti Lender and the LV Lenders may elect,
in their respective sole discretion and subject to the terms and conditions of
this Agreement, to make advances (the “Advances”) to the Borrower from the
Closing Date to and until (but not including) the Termination Date.
 
Section 2.2.          The Notes.  The Advances by the Pabeti Lender and the LV
Lenders shall be evidenced by the Notes.  The Agent is hereby irrevocably
authorized by the Borrower to enter on the schedule forming a part of the Notes,
or otherwise in its records, appropriate notations evidencing the date and the
amount of each Advance, and, in the absence of manifest error, such notations
shall constitute prima facie evidence thereof.  The Agent is hereby irrevocably
authorized by the Borrower to attach to and make a part of each of the Notes a
continuation of any such schedule as and when required.  No failure on the part
of the Agent to make any notation as provided in this Section 2.2 shall in any
way affect any Advance or the rights of the Lenders under the Loan Documents or
the Obligations of the Borrower.
 
 
6

--------------------------------------------------------------------------------

 
 
 
Section 2.3.          Notice and Manner of Borrowing.
 
(a)           Whenever the Borrower desires to obtain an Advance hereunder, the
Borrower shall give notice to the Agent (which notice shall be irrevocable) by
e-mail or telephone received by no later than 10:00 am., New York, New York
time, on the date that is one (1) Business Day before the day on which the
requested Advance is to be made. Each such notification by telephone pursuant to
this Section 2.3 shall be immediately followed by a written confirmation thereof
by the Borrower in substantially the form of Exhibit C attached hereto (a
“Notice of Borrowing”); provided that, if such written confirmation differs in
any material respect from the action taken by the Agent, the records of the
Agent shall be conclusive absent manifest error.  Each Notice of Borrowing shall
specify (i) the requested date of such borrowing (which shall be a Business
Day), and (ii) the principal amount of Advance to be borrowed.  Upon receipt of
a Notice of Borrowing from the Borrower, the Agent shall distribute such Notice
of Borrower to each of the Pabeti Lender and the LV Lenders requesting their
approval of the Advance requested in such Notice of Borrowing (each, an “Advance
Approval”).
 
(b)           To the extent that each of the Pabeti Lender and the LV Lenders
agree to fund a amount to the Borrower requested in a Notice of Borrower
referred to in Section 2.3(a) above and subject to the terms and conditions
hereof, the applicable Lender shall make available to the Agent, in immediately
available funds, on the date upon which any Advance is to be made to the
Borrower, the entire amount of the requested Advance; provided that, in the case
of an Advance by the LV Lenders, each LV Lender shall be required to make
available to the Agent such LV Lender’s Advance Percentage of the requested
Advance.  In the event that any LV Lender refuses or fails to make available to
the Agent such LV Lender’s Advance Percentage of the requested Advance (the
“Advance Shortfall”), the remaining LV Lenders shall immediately make available
to the Agent the amount of the Advance Shortfall based on each such LV Lender’s
Advance Percentage (not taking into account in such instance the Advance
Percentage of the LV Lender that refused or failed to make available its share
of the required Advance).  The Agent shall, in turn, disburse each Advance on
the effective date specified therefore by wire transfer to the Deposit
Account.  In no event shall the Agent (in its capacity as the Agent) have any
obligation to fund any Advances.
 
(c)           Notwithstanding the foregoing, in no event shall the Pabeti Lender
and/or the LV Lenders have any obligation to make an Advance to the Borrower
hereunder to the extent that the requested Advance was not approved by all
Lenders as described in Section 2.3(a) above or, in the case of the Pabeti
Lender, the amount of the requested Advance from the Pabeti Lender exceeds,
together with all other Pabeti Advance Amounts, the Maximum Pabeti Lender
Advance Amount, and, in the case of the LV Lenders, the amount of the requested
Advance from the LV Lenders exceeds the Maximum LV Lenders Advance Amount.
 
(d)           All of the Advances shall be secured by the Collateral.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 2.4.          Interest; Application of Payments; Usury.
 
(a)           Interest. The principal amount of the Advances shall bear interest
at the rate of twelve percent (12%) per annum and shall be calculated based on a
year of 360 days for the actual number of days elapsed.
 
(b)           Application of Payments. Any payments required to be made by the
Borrower hereunder shall be applied to the Obligations on the first Business Day
after receipt by the Agent in the Agent’s general account.  The Agent shall
apply such payments in satisfaction of the Obligations in such order as the
Agent determines in its sole discretion.
 
(c)           Usury.  No change in the interest rate hereunder shall be put into
effect which would result in an interest rate greater than the highest rate
permitted by law.  Notwithstanding anything to the contrary contained in any
Loan Document, all agreements which either now are or which shall become
agreements between the Borrower and the Lenders are hereby limited so that in no
contingency or event whatsoever shall the total liability for payments in the
nature of interest, additional interest and other charges exceed the applicable
limits imposed by any applicable usury laws.  If any payments in the nature of
interest, additional interest and other charges made under any Loan Document are
held to be in excess of the limits imposed by any applicable usury laws, it is
agreed that any such amount held to be in excess shall be considered payment of
principal hereunder, and the Obligations evidenced hereby shall be reduced by
such amount so that the total liability for payments in the nature of interest,
additional interest and other charges shall not exceed the applicable limits
imposed by any applicable usury laws, in compliance with the desires of the
Borrower and the Lenders.  This provision shall never be superseded or waived
and shall control every other provision of the Loan Documents and all agreements
between the Borrower and the Lenders, or their successors and assigns.
 
Section 2.5.      Time for Principal and Interest Payments; Mandatory Repayment,
Payment on Non-Business Days.
 
(a)           Time for Principal and Interest Payments; Mandatory
Repayment.  The outstanding principal amount of all Advances and all accrued and
unpaid interest on the Advances shall be due and payable on the Termination
Date; provided, however, that if at any time after the Closing Date the Borrower
shall have funds in excess of $5 million dollars (as reflected on Borrower’s
Books and Records) available for use as “working capital” on the last day of any
month prior to the Termination Date, within one Business Day following the date
of determination thereof, the amount of such funds that are in excess of $5
million (hereinafter “Surplus Working Capital”) shall be applied as a mandatory
repayment of the princi­pal amount of all Advances and all accrued and unpaid
interest on the Advances.  In the event that the Surplus Working Capital is
insufficient to fully repay all the Obligations, then the Surplus Working
Capital shall be applied to repay the Obligations pro rata amongst the Lenders
in relation to their respective portions of the outstanding Obligations
immediately prior to such repayment.
 
(b)           Payment on Non-Business Days.  Whenever any payment to be made
hereunder shall be stated to be due on a day which is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of interest on the
Advances hereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 2.6           No Voluntary Prepayment.  The Borrower may not prepay the
Advances, in whole or in part, except pursuant to Section 2.5(a) herein.
 
Section 2.7           Use of Proceeds.  The Borrower shall use the proceeds of
Advances for the purpose of funding it general working capital costs and
expenses.
 
Section 2.8           Liability Records.  The Agent may maintain from time to
time, at its discretion, records as to the Obligations.  All entries made on any
such record, if presented to the Borrower, shall be presumed correct until the
Borrower establishes the contrary.  Upon the Agent’s demand, the Borrower will
admit and certify in writing the exact principal balance of the Obligations that
the Borrower then asserts to be outstanding.  Any billing statement or
accounting rendered by the Agent shall be conclusive and fully binding on the
Borrower unless the Borrower gives the Agent written notice of its objection to
any billing statement or accounting within thirty (30) days after receipt
thereof.
 
Section 2.9          Single Loan.  All Advances to the Borrower and all of the
other Obligations of the Borrower arising under this Agreement and the other
Loan Documents shall constitute one general obligation of the Borrower secured
by all of the Collateral.
 
Section 2.10         Grants, Rights and Remedies.  The Liens and the Security
Interest granted pursuant to Article III may be independently granted by the
Loan Documents.  This Agreement and such other Loan Documents supplement each
other, and the grants, priorities, rights and remedies of the Agent hereunder
and thereunder are cumulative.
 
ARTICLE III
 
SECURITY INTEREST; OCCUPANCY; SETOFF
 
Section 3.1.          Grant of Security Interest.  The Borrower hereby pledges,
assigns and grants to the Agent, for the benefit of itself and as agent for the
Lenders, a continuing first priority Lien and security interest in the
Collateral (collectively referred to as the “Security Interest”), as security
for the payment and performance of the Indebtedness due hereunder. Upon request
by the Agent, the Borrower will grant to the Agent, for the benefit of itself
and as agent for the Lenders, a security interest in all commercial tort claims
that the Borrower may have against any Person.
 
Section 3.2.          Lien Perfection; Further Assurances.  The Borrower shall
execute such instruments, assignments, mortgages, or documents as are necessary
to perfect the Agent’s Liens upon any of the Collateral and shall take such
other action as may be reasonably required to perfect or to continue the
perfection of the Agent’s Liens upon the Collateral.  The Borrower hereby
irrevocably authorizes the Agent at any time and from time to time to file in
any UCC jurisdiction any initial financing statements and amendments thereto
that (a) indicate the Collateral (i) as all assets of the Borrower or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC of the State of
Delaware or such other jurisdiction, or (ii) as being of an equal or lesser
scope or with
 
 
9

--------------------------------------------------------------------------------

 
 
greater detail, and (b) contain any other information required by part 5 of
Article 9 of the UCC of the State of the Borrower’s location for the sufficiency
or filing office acceptance of any financing statement or amendment, including
(i) whether the Borrower is an organization, the type of organization and any
organization identification number issued to the Borrower, and, (ii) in the case
of a financing statement filed as a fixture filing or indicating Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates.  The Borrower agrees to furnish any
such information to the Agent promptly upon request.  The Borrower also ratifies
its authorization for the Agent to have filed in any UCC jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof.  At the Agent’s request, the Borrower shall also promptly execute or
cause to be executed and shall deliver to the Agent any and all documents,
instruments and agreements deemed necessary by the Agent to give effect to or
carry out the terms or intent of the Loan Documents hereunder.  For purposes of
any such financing statements, the Borrower represents and warrants that the
following information is true and correct:
 
 
Name and address of the Borrower:

 
Biovest International, Inc.

 
300 South Hyde Park Avenue, Suite 210

 
Tampa, Florida 33606

 
Federal Employer Identification No.: 41-1412084
Delaware Organizational Identification No.: 3362955
 
Section 3.3.          Notification of Account Debtors and Other Obligors.  The
Agent may, at any time during a Default Period, notify any account debtor or
other Person obligated to pay the amount due that such right to payment has been
assigned or transferred to the Agent for security and shall be paid directly to
the Agent.  The Borrower will join in giving such notice if the Agent so
requests.  At any time after the Borrower or the Agent gives such notice to an
account debtor or other obligor, the Agent may, but need not, in the Agent’s
name or in the Borrower’s name, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of, or securing, any such
right to payment, or grant any extension to, make any compromise or settlement
with or otherwise agree to waive, modify, amend or change the obligations
(including collateral obligations) of any such account debtor or other
obligor.  Upon the occurrence of an Event of Default and during the continuation
thereof, the Agent may, in the Agent’s name or in the Borrower’s name, as the
Borrower’s agent and attorney-in-fact, notify the United States Postal Service
for delivery of the Borrower’s mail to any address designated by the Agent,
provided that the Agent shall also notify the Borrower promptly after it
provides such notice to the United States Postal Service, and/or otherwise
intercept the Borrower’s mail, and receive, open and dispose of the Borrower’s
mail, applying all Collateral as permitted under this Agreement and holding all
other mail for the Borrower’s account or forwarding such mail to the Borrower’s
last known address.
 
Section 3.4.          Assignment of Insurance.  As additional security for the
payment and performance of the Obligations, the Borrower hereby assigns to the
Agent any and all monies (including proceeds of insurance and refunds of
unearned premiums (except as may otherwise be provided in any premium finance
agreement to which the Borrower is or may be a party)) due or
 
 
10

--------------------------------------------------------------------------------

 
 
to become due under, and all other rights of the Borrower with respect to, any
and all policies of insurance now or at any time hereafter covering the
Collateral or any evidence thereof or any business records or valuable papers
pertaining thereto, and the Borrower hereby directs the issuer of any such
policy to pay all such monies directly to the Agent.  At any time, whether or
not a Default Period then exists, the Agent may (but need not), in the Agent’s
name or in the Borrower’s name, execute and deliver proof of claim, receive all
such monies, endorse checks and other instruments representing payment of such
monies, and adjust, litigate, compromise or release any claim against the issuer
of any such policy.  Any monies received as payment for any loss under any
insurance policy mentioned above (other than liability insurance policies), or
as payment of any award or compensation for condemnation or taking by eminent
domain, shall be paid over to the Agent to be applied, at the option of the
Agent, either to the prepayment of the Obligations or shall be disbursed to the
Borrower under staged payment terms reasonably satisfactory to the Agent for
application to the cost of repairs, replacements, or restorations.  Any such
repairs, replacements, or restorations shall be effected with reasonable
promptness and shall be of a value at least equal to the value of the items or
property destroyed prior to such damage or destruction.
 
Section 3.5.          Occupancy.
 
(a)           The Borrower hereby irrevocably grants to the Agent the right to
take possession of the Leased Real Property at any time following an Event of
Default within three (3) days of the Borrower’s receipt of notice thereof from
the Agent, to the exclusion of Borrower.
 
(b)           The Agent may use the Leased Real Property only to hold, process,
manufacture, sell, use, store, liquidate, realize upon or otherwise dispose of
items that are Collateral and for other purposes that the Agent may in good
faith deem to be related or incidental purposes.
 
(c)           The Agent’s right to hold the Leased Real Property shall cease and
terminate upon the earlier of (i) payment in full and discharge of all
Obligations and termination of the Credit Facility, and (ii) final sale or
disposition of all items constituting Collateral and delivery of all such items
to purchasers.
 
(d)           The Agent shall not be obligated to pay or account for any rent or
other compensation for the possession, occupancy or use of any of the Leased
Real Property; provided, however, that if the Agent does pay or account for any
rent or other compensation for the possession, occupancy or use of any of the
Leased Real Property, the Borrower shall reimburse the Agent promptly for the
full amount thereof.  In addition, the Borrower will pay, or reimburse the Agent
for, all taxes, fees, duties, imposts, charges and expenses at any time incurred
by or imposed upon the Agent by reason of the provisions of this Section 3.5.
 
Section 3.6.          License.  Without limiting the generality of any other
Security Document, the Borrower hereby grants to the Agent for so long as any
Obligations remain outstanding hereunder a non-exclusive, worldwide and
royalty-free license to use or otherwise exploit all Intellectual Property
Rights of the Borrower following an Event of Default for the purpose of:  (a)
completing the manufacture of any in-process materials during any Default Period
so that such materials become saleable Inventory, all in accordance with the
same quality standards previously adopted by the Borrower for its own
manufacturing; and (b) selling, licensing, leasing or otherwise disposing of any
or all Collateral during any Default Period.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 3.7.          Setoff.  The Agent may at any time or from time to time,
at its sole discretion and without demand and without notice to anyone, setoff
any liability owed to the Borrower by the Lenders, whether or not due, against
any outstanding Obligations that are due and payable under the Loan Documents.
 
Section 3.8.          Collateral.  This Agreement does not contemplate a sale of
accounts, contract rights or chattel paper, and, as provided by law, the
Borrower is entitled to any surplus and shall remain liable for any
deficiency.  The Agent’s duty of care with respect to Collateral in its
possession (as imposed by law) shall be deemed fulfilled if it exercises
reasonable care in physically keeping such Collateral, or in the case of
Collateral in the custody or possession of a bailee or other third Person,
exercises reasonable care in the selection of the bailee or other third Person,
and the Agent need not otherwise preserve, protect, insure or care for any
Collateral.  The Agent shall not be obligated to preserve any rights the
Borrower may have against prior parties, to realize on the Collateral at all or
in any particular manner or order or to apply any cash proceeds of the
Collateral in any particular order of application.  The Agent has no obligation
to clean up or otherwise prepare the Collateral for sale.  The Borrower waives
any right it may have to require the Agent or the Lenders to pursue any third
Person for any of the Obligations.
 
Section 3.9.          Survival.  The Liens, lien priority, and other rights and
remedies granted to the Agent and the Lenders pursuant to this Agreement and the
other Loan Documents (specifically including, but not limited to, the existence,
perfection and priority of the Liens and security interests provided herein and
therein) shall not be modified, altered or impaired in any manner by any other
financing or extension of credit or incurrence of debt by the Borrower, or by
any other act or omission whatsoever.
 
ARTICLE IV
 
CONDITIONS OF LENDING
 
Section 4.1.          Conditions Precedent to Advances.  The Pabeti Lender’s and
each LV Lender’s obligation to make any Advances shall be subject to the receipt
by the Agent of an Advance Approval from each Lender as relates to a requested
Advance, which Advance Approval shall be in the sole and absolute discretion of
each Lender to provide to or withhold from Agent.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Agent and the Lenders as follows:
 
Section 5.1.          Existence and Power; Chief Executive Office; Inventory and
Equipment Locations; Federal Employer Identification Number and Organizational
Identification Number.  The Borrower is a corporation, duly organized and
validly existing under the laws of the State of Delaware and is duly licensed or
qualified to transact business in all jurisdictions where the character of the
property owned or leased or the nature of the business transacted by it makes
such licensing or qualification necessary, except where failure so to be
licensed or qualified would not have a Material Adverse Effect.   The Borrower
has all requisite power to conduct its business, to own its properties and to
execute and deliver, and to perform all of its obligations under, the Loan
Documents to which it is a party.  The Borrower’s chief executive office and
principal place of business is located at 300 South Hyde Park Avenue, Suite 210,
Tampa, Florida 33606, and all of the Borrower’s records relating to its business
or the Collateral are kept at the Leased Real Property.  All Inventory and
Equipment of the Borrower is located at the Leased Real Property.  The
Borrower’s federal employer identification number and organizational
identification number in the State of Delaware are set forth in Section 3.2.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 5.2.          Authorization of Borrowing; No Conflict as to Law or
Agreements.  The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party and the borrowings from time to time hereunder
have been duly authorized by all necessary corporate action on the part of the
Borrower and do not and will not require any authorization, consent or approval
by, or registration, declaration or filing with, or notice to, any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, or any third party, except such authorization, consent, approval,
registration, declaration, filing or notice as has been obtained, accomplished
or given prior to the date hereof; (ii) violate any provision of any law, rule
or regulation (including Regulation X of the Board of Governors of the Federal
Reserve System) or of any order, writ, injunction or decree presently in effect
having applicability to the Borrower; (iii) violate the Borrower’s Constituent
Documents; (iv) result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other material agreement, lease or
instrument to which the Borrower is a party as of the date of this Agreement or
by which it or its properties may be bound or affected as of the date of this
Agreement; or (v) result in, or require, the creation or imposition of any Lien
(other than the Security Interest) upon or with respect to any of the properties
now owned or hereafter acquired by the Borrower.
 
Section 5.3.          Binding Agreements.  This Agreement is, and on the Closing
Date each of the Loan Documents to which the Borrower is a party and executes
will be, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms and conditions, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and subject to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
Section 5.4.          U.S.A. Patriot Act.  To the extent applicable, the
Borrower is in compliance, in all material respects, with the (i) Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
and (ii) Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (the “U.S.A. Patriot Act”).  No
part of the proceeds of the Advances will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
COVENANTS
 
Until all Indebtendess has been indefeasibly repaid in full and this Agreement
has been terminated, the Borrower will comply with the following requirements,
unless the Agent and each Lender shall otherwise consent in writing:
 
Section 6.1.          Reporting Requirements.  The Borrower will deliver, or
cause to be delivered, to the Agent each of the following:
 
(a)           Litigation.  Immediately after the commencement thereof, notice in
writing of all litigation and of all proceedings before any governmental or
regulatory agency affecting the Borrower which seek a monetary recovery against
the Borrower in excess of $10,000 or seek to enjoin the transactions
contemplated hereby or challenge the validity or enforceability of this
Agreement or the Agent’s Liens on the Collateral.
 
(b)           Defaults.  By no later than three (3) days after the Borrower
becomes aware of a Default, an Event of Default or a Material Adverse Effect,
notice in writing of such occurrence.
 
(c)           Executive Officers and Directors.  Promptly upon knowledge
thereof, notice in writing of any change in the persons constituting the
Borrower’s Executive Officers and directors.
 
(d)           Collateral.  Promptly upon knowledge thereof, notice in writing of
any loss of or material damage to any Collateral or of any substantial adverse
change in any Collateral.
 
(e)           Violations of Law.  Promptly upon knowledge thereof, notice in
writing of the Borrower’s violation of any law, rule or regulation, the
non-compliance with which would reasonably be likely to result in a Material
Adverse Effect on the Borrower.
 
(f)           Monthly Reports.  As soon as available and in any event within
fifteen (15) Business Days after the end of each calendar month, an
unaudited/internal balance sheet and statements of income, retained earnings and
cash flows of the Borrower as at the end of and for such month and for the year
to date period then ended, prepared in reasonable detail and all in accordance
with GAAP, subject to year-end adjustments.
 
Section 6.2.          Permitted Liens; Financing Statements.
 
(a)           The Borrower will not create, incur or suffer to exist any Lien
upon any of its assets, now owned or hereafter acquired, to secure any
indebtedness; excluding, however, from the operation of the foregoing, the
following (each a “Permitted Lien” and collectively, the “Permitted Liens”):
 
 
14

--------------------------------------------------------------------------------

 
 
(i)           Liens in existence on the date of this Agreement and that are
listed in Schedule 6.2 attached hereto;
 
(ii)          the Security Interest and Liens created by this Agreement; and
 
(iii)         Liens for taxes not yet due and payable or for taxes being
contested in good faith by appropriate proceedings which are sufficient to
prevent imminent foreclosure of such Liens.
 
(b)           The Borrower will not amend any financing statements in favor of
the Agent except as permitted by law.
 
Section 6.3.          Indebtedness.  The Borrower will not incur, create, assume
or permit to exist any indebtedness or liability on account of deposits or
advances or any indebtedness for borrowed money or letters of credit issued on
the Borrower’s behalf, or any other indebtedness or liability evidenced by
notes, bonds, debentures or similar obligations, except:
 
(a)           indebtedness relating to Permitted Liens;
 
(b)           indebtedness to trade creditors incurred in the ordinary course of
business not to exceed $50,000;
 
(c)           deferred taxes, to the extent permitted or required to be
accounted for under GAAP; and
 
(d)           indebtedness incurred pursuant to this Agreement.
 
Section 6.4.          No Securities Issuances.  The Borrower will not sell,
transfer or issue (i) any of the Borrower’s shares of any class of capital stock
or other equity interests; or (ii) any securities convertible either voluntarily
by the holder thereof or automatically upon the occurrence or nonoccurrence of
any event or condition into, or any securities exchangeable for, any such
shares.
 
Section 6.5.          Books and Records; Collateral Examination, Inspection and
Appraisals.
 
(a)           The Borrower will keep accurate books of record and account for
itself pertaining to the Collateral and pertaining to its business and financial
condition and such other matters as the Agent may from time to time request in
which true and complete entries will be made in accordance with GAAP and, upon
the Agent’s request and at the Agent’s expense, will permit any officer,
employee, attorney, accountant or other agent of the Agent to audit, review,
make extracts from or copy any and all Books and Records of the Borrower at all
times during ordinary business hours, to send and discuss with account debtors
and other obligors requests for verification of amounts owed to the Borrower,
and to discuss the Borrower’s affairs with any of its directors or Executive
Officers.
 
(b)           The Borrower will permit the Agent or its employees, accountants,
attorneys or agents, at the Borrower’s expense, to examine and inspect any
Collateral or any other property of the Borrower at any time during ordinary
business hours.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 6.6.          Compliance with Laws.
 
(a)           The Borrower shall (i) comply with the requirements of applicable
laws and regulations, the non-compliance with which would have a Material
Adverse Effect on its business or its financial condition and (ii) use and keep
the Collateral, and require that others use and keep the Collateral, only for
lawful purposes, without violation of any federal, state, provincial or local
law, statute or ordinance.
 
(b)           The Borrower shall (i) not use or permit the use of the proceeds
of the Credit Facility or any other financial accommodation from the Lenders to
violate any of the foreign asset control regulations of the Office of Foreign
Assets Control (“OFAC”) or other applicable law, (ii) comply, and cause each
Subsidiary to comply, with all applicable Bank Secrecy Act laws and regulations,
as amended from time to time, and (iii) otherwise comply with the U.S.A. Patriot
Act as required by federal law and the Agent’s and the Lenders’ policies and
practices.
 
Section 6.7.          Payment of Taxes and Other Claims.  The Borrower will pay
or discharge, when due, (a) all taxes, assessments and governmental charges
levied or imposed upon it or upon its income or profits, upon any properties
belonging to it (including the Collateral) or upon or against the creation,
perfection or continuance of the Security Interest, prior to the date on which
penalties attach thereto, (b) all federal, state, provincial and local taxes
required to be withheld by it, and (c) all lawful claims for labor, materials
and supplies which, if unpaid, might by law become a Lien upon any properties of
the Borrower; provided that, the Borrower shall not be required to pay any such
tax, assessment, charge or claim whose amount, applicability or validity is
being contested in good faith by appropriate proceedings and for which proper
reserves have been made.
 
Section 6.8.          Maintenance of Properties.
 
(a)           The Borrower will keep and maintain the Collateral and all of its
other properties necessary or useful in its business in all material respects in
good condition, repair and working order (normal wear and tear excepted).  The
Borrower will take all commercially reasonable steps necessary to protect and
maintain its material Intellectual Property Rights.
 
(b)           The Borrower will defend the Collateral against all Liens (other
than Permitted Liens), claims or demands of all Persons (other than the Agent
and the holders of Permitted Liens) claiming the Collateral or any interest
therein.  The Borrower will keep all Collateral free and clear of all Liens
except Permitted Liens.  The Borrower will take all commercially reasonable
steps necessary to prosecute any Person Infringing its material Intellectual
Property Rights and to defend itself against any Person accusing it of
Infringing any Person’s Intellectual Property Rights which would reasonably be
likely to result in a Material Adverse Effect.
 
Section 6.9.          Insurance.  The Borrower will obtain and at all times
maintain insurance with insurers acceptable to the Agent, in such amounts, on
such terms (including any deductibles) and against such risks as may from time
to time be required by the Agent, but in all events in such amounts and against
such risks as are usually carried by companies engaged in a similar business and
owning similar properties as the Borrower.  Without limiting the generality of
the foregoing, the Borrower will at all times keep all tangible Collateral
insured against risks of fire (including so-called extended coverage), theft,
collision (for Collateral consisting of motor vehicles) and such other risks and
in such amounts as the Agent may reasonably request, with any loss payable to
the Agent to the extent of its interest.  Within ten days of the Agent’s written
request, Borrower shall deliver to the Agent a lender’s loss payable endorsement
for the Agent’s benefit consistent with this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 6.10.        Preservation of Existence.  The Borrower will preserve and
maintain its existence and all of its material rights, privileges and franchises
necessary or desirable in the normal conduct of its business and shall conduct
its business in all material respects in an orderly, efficient and regular
manner.
 
Section 6.11.        Delivery of Instruments.  Upon request by the Agent, the
Borrower will promptly deliver to the Agent in pledge all instruments, documents
and chattel paper constituting Collateral, duly endorsed or assigned by the
Borrower.
 
Section 6.12.        Sale or Transfer of Assets.  The Borrower will not sell,
lease, assign, transfer or otherwise dispose of (i) all or any portion of its
assets, or (ii) any Collateral or any interest therein (whether in one
transaction or in a series of transactions) to any other Person, except for
sales of inventory in the ordinary course of business.  Borrower will not
transfer any part of its ownership interest in any material Intellectual
Property Rights.  The Borrower will not license any other Person to use any of
the Borrower’s Intellectual Property Rights.
 
Section 6.13.        Consolidation and Merger; Asset Acquisitions.  The Borrower
will not consolidate or amalgamate with or merge into any Person, or permit any
other Person to merge into it, or acquire (in a transaction analogous in purpose
or effect to a consolidation, amalgamation or merger) all or substantially all
the assets of any other Person.
 
Section 6.14.        Place of Business; Name.  The Borrower will not transfer
its chief executive office or principal place of business, or move, relocate,
close or sell any business location.  The Borrower will not permit any tangible
Collateral or any records pertaining to the Collateral to be located in any
state, province or area in which, in the event of such location, a financing
statement covering such Collateral would be required to be, but has not in fact
been, filed in order to perfect the Security Interest.  The Borrower will not
change its name or jurisdiction of organization.
 
Section 6.15.        Performance by the Agent.  If the Borrower at any time
fails to perform or observe any of the foregoing covenants contained in this
Article VI or elsewhere herein, immediately upon the occurrence of such failure,
the Agent may, but need not, perform or observe such covenant on behalf and in
the name, place and stead of the Borrower (or, at the Agent’s option, in the
Agent’s name) and may, but need not, take any and all other actions which the
Agent may reasonably deem necessary to cure or correct such failure (including
the payment of taxes, the satisfaction of Liens, the performance of obligations
owed to account debtors or other obligors, the procurement and maintenance of
insurance, the execution of assignments, security agreements and financing
statements, and the endorsement of instruments); and the Borrower shall
thereupon pay to the Agent on demand the amount of all monies expended and all
costs and expenses (including reasonable attorneys’ fees and legal expenses)
incurred by the Agent in connection with or as a result of the performance or
observance of such agreements or
 
 
17

--------------------------------------------------------------------------------

 
 
the taking of such action by the Agent, together with interest thereon from the
date expended or incurred at the interest rate set forth in Section 2.4(a).  To
facilitate the Agent’s performance or observance of such covenants of the
Borrower, the Borrower hereby irrevocably appoints the Agent, or the Agent’s
delegate, acting alone, as the Borrower’s attorney in fact (which appointment is
coupled with an interest) with the right (but not the duty) from time to time to
create, prepare, complete, execute, deliver, endorse or file in the name and on
behalf of the Borrower any and all instruments, documents, assignments, security
agreements, financing statements, applications for insurance and other
agreements required to be obtained, executed, delivered or endorsed by the
Borrower hereunder.
 
ARTICLE VII

 
EVENTS OF DEFAULT, RIGHTS AND REMEDIES
 
Section 7.1.          Events of Default.  “Event of Default”, wherever used
herein, means any one of the following events:
 
(a)           default in any payment due under the Notes as provided in this
Agreement, or any default with respect to payment of any other Obligations due
from the Borrower to the Lenders as provided in this Agreement; or
 
(b)           Any representation, warranty or statement made or furnished by the
Borrower in this Agreement or any other Loan Document shall at any time be false
or misleading in any material respect on the date as of which made or deemed
made; or
 
(c)           the Borrower shall Default in the performance of any material
term, covenant or agreement contained in this Agreement or the other Loan
Documents, which Default, if capable of cure, is not cured within thirty (30)
days after such Default; or
 
(d)           The Borrower shall (i) apply for, consent to or suffer to exist
the appointment of, or the taking of possession by, a receiver, custodian,
trustee or liquidator of itself or of all or a substantial part of its property,
(ii) make a general assignment for the benefit of creditors, (iii) commence a
voluntary case under the federal bankruptcy laws (as now or hereafter in
effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vi) acquiesce to, without challenge within ten (10) days of the filing thereof,
or failure to have dismissed, within thirty (30) days, any petition filed
against it in any involuntary case under such bankruptcy laws, or (vii) take any
action for the purpose of effecting any of the foregoing.
 
Section 7.2.          Rights and Remedies.   (a) Upon an Event of Default and at
any time thereafter, Agent may declare all Obligations immediately due and
payable, whereupon all Obligations shall become and be forthwith due and
payable, without presentment, notice of dishonor, protest or further notice of
any kind, all of which the Borrower hereby expressly waives, and the Agent shall
have, in addition to all other rights provided herein and in each other Loan
Document, the rights and remedies of a secured party under the UCC, and under
other applicable law, all other legal and equitable rights to which the Agent
may be entitled, including the right to take immediate possession of the
Collateral, to require the Borrower to assemble the
 
 
18

--------------------------------------------------------------------------------

 
 
Collateral, at the Borrower’s expense, and to make it available to the Agent at
a place designated by the Agent which is reasonably convenient to both parties
and to enter any of the premises of the Borrower or wherever the Collateral
shall be located, with or without force or process of law, and to keep and store
the same on said premises until sold (and if said premises be the property of
the Borrower, the Borrower agrees not to charge the Agent or any Lender for
storage thereof), and the right to apply for the appointment of a receiver for
the Borrower’s property.  Further, the Agent may, at any time or times after the
occurrence of an Event of Default that is continuing, sell and deliver all
Collateral held by or for the Agent at public or private sale for cash, upon
credit bid by Agent or otherwise, at such prices and upon such terms as the
Agent, in its sole discretion, deems advisable or the Agent may otherwise
recover upon the Collateral in any commercially reasonable manner.  The
requirement of reasonable notice shall be met if such notice is mailed postage
prepaid to Borrower at Borrower’s address as shown in Section 9.3, at least ten
(10) days before the time of the event of which notice is being given.  The
Agent may be the purchaser at any sale, if it is public.  In connection with the
exercise of the foregoing remedies, and not without limitations of any remedies
with respect to Intellectual Property Rights Collateral, the Agent may exercise
the rights and license granted under Section 3.6.  The proceeds of sale, if any,
shall be applied first to all costs and expenses of sale, including reasonable
attorneys’ fees, and second to the payment (in whatever order the Agent elects)
of all Obligations.  After the indefeasible payment and satisfaction in full of
all of the Obligations, and after the payment by the Agent of any other amount
required by any provision of law, including Section 9-608(a)(1) of the UCC (but
only after the Agent has received what the Agent considers reasonable proof of a
subordinate party’s security interest), the surplus, if any, shall be paid to
the Borrower or its representatives or to whosoever may be lawfully entitled to
receive the same, or as a court of competent jurisdiction may direct.  The
Borrower shall remain liable to the Lenders for any deficiency.  The Parties
hereto each hereby agree that the exercise by any Party hereto of any right
granted to it or the exercise by any Party hereto of any remedy available to it
(including, without limitation, the issuance of a notice of redemption, a
borrowing request and/or a notice of default), in each case, hereunder or under
any Loan Document shall not constitute confidential information and no party
shall have any duty to the other Party to maintain such information as
confidential, except for the portions of such publicly filed documents that are
subject to a confidential treatment request made by the Borrower to the SEC;
 
(b)           the Agent may exercise and enforce its rights and remedies under
the this Agreement and/or the other Security Documents; and
 
(c)           the Agent may exercise any other rights and remedies available to
it by law or agreement.
 
Section 7.3.          Certain Notices.  If notice to the Borrower of any
intended disposition of Collateral or any other intended action is required by
law in a particular instance, such notice shall be deemed commercially
reasonable if given (in the manner specified in Section 9.3) at least ten (10)
calendar days before the date of intended disposition or other action.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE VIII

 
AGENCY PROVISIONS
 
Section 8.1.          Appointment and Authorization.  Each Lender hereby
designates and appoints the Agent as its agent under this Agreement and the
other Loan Documents and each Lender hereby irrevocably authorizes the Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.  The
Agent agrees to act as such on the express conditions contained in this Article
VIII.  The provisions of this Article VIII are solely for the benefit of the
Agent and the Lenders and the Borrower shall not have rights as a third party
beneficiary of any of the provisions contained herein.  Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document, the Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall the Agent have or be deemed to have
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations, or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Agent.  Without limiting the generality of the foregoing sentence, the use of
the term “agent” in this Agreement with reference to the Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.  The Agent
shall only exercise or refrain from exercising any rights or take or refrain
from taking any actions which the Agent is expressly entitled to take or assert
under this Agreement and the other Loan Documents with the prior consent of all
of the Lenders.
 
Section 8.2.          Delegation of Duties.  With the prior consent of all of
the Lenders, the Agent may execute any of its duties under this Agreement or any
other Loan Document by or through agents, employees, or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Agent shall not be responsible for the negligence or misconduct of
any agent, employee, or attorney-in-fact that it selects as long as such
selection was made without gross negligence or willful misconduct
 
Section 8.3.          Liability of the Agent.  The Agent shall not (a) be liable
for any action taken or omitted to be taken by it at the direction of the
Lenders under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or (b) be responsible in any manner to any of the Lenders
for any recital, statement, representation, or warranty made by the Borrower, or
any officer thereof, contained in this Agreement or in any other Loan Document,
or in any certificate, report, statement, or other document referred to or
provided for in, or received by the Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability, or sufficiency of this Agreement or any other Loan
Document, or for any failure of the Borrower to perform its obligations
hereunder or thereunder.  The Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books, or records of the Borrower.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 8.4.          Reliance by the Agent.  The Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telephone
or telephone message, statement, or other document or conversation believed by
it to be genuine and correct and to have been signed, sent, or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants, and other experts selected by the Agent and approved by all of the
Lenders.  With the prior consent of all of the Lenders, the Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document.  The Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of all of the Lenders and such request and
any action taken or failure to act pursuant thereto shall be binding upon all of
the Lenders.
 
Section 8.5.         Notice of Default.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, unless
the Agent shall have received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.”  The Agent will notify the
Lenders of its receipt of any such notice.  The Agent shall take such action
with respect to such Default or Event of Default as may be requested by all of
the Lenders.
 
Section 8.6.          Credit Decision.  Each Lender acknowledges that the Agent
has not made any representation or warranty to it, and that no act by the Agent
hereinafter taken, including any review of the affairs of the Borrower, shall be
deemed to constitute any representation or warranty by the Agent to any
Lender.  Each Lender represents to the Agent that it has, independently and
without reliance upon the Agent and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition, and
creditworthiness of the Borrower, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower.  Each Lender
also represents that it will, independently and without reliance upon the Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals, and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition, and
creditworthiness of the Borrower.  Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by the Agent,
the Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition, or creditworthiness of the Borrower
which may come into the possession of the Agent.
 
Section 8.7.          Indemnification. THE LENDERS SHALL INDEMNIFY UPON DEMAND
THE AGENT (TO THE EXTENT NOT REIMBURSED BY OR ON BEHALF OF THE BORROWER AND
WITHOUT LIMITING THE OBLIGATION OF THE BORROWER TO DO SO), PRO RATA, FROM AND
AGAINST ANY AND ALL INDEMNIFIED
 
 
21

--------------------------------------------------------------------------------

 
 
LIABILITIES (AS SUCH TERM IS DEFINED IN SECTION 9.6); PROVIDED, HOWEVER THAT NO
LENDER SHALL BE LIABLE FOR THE PAYMENT TO THE AGENT OF ANY PORTION OF SUCH AGENT
INDEMNIFIED LIABILITIES THAT ARE FOUND BY A FINAL AND NON-APPEALABLE JUDGMENT OF
A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED SOLELY FROM THE AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  WITHOUT LIMITATION OF THE FOREGOING, EACH
LENDER SHALL REIMBURSE THE AGENT UPON DEMAND FOR ITS RATABLE SHARE OF ANY COSTS
OR OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEY COSTS) INCURRED BY THE AGENT IN
CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY DOCUMENT
CONTEMPLATED BY OR REFERRED TO HEREIN, TO THE EXTENT THAT THE AGENT IS NOT
REIMBURSED FOR SUCH EXPENSES BY OR ON BEHALF OF THE BORROWER.  THE UNDERTAKING
IN THIS SECTION SHALL SURVIVE THE PAYMENT OF ALL OBLIGATIONS HEREUNDER AND THE
RESIGNATION OR REPLACEMENT OF THE AGENT.
 
Section 8.8.          Successor Agent.  The Agent may resign as Agent upon
thirty (30) days notice to the Lenders, such resignation to be effective upon
the acceptance of a successor agent to its appointment as Agent.  If the Agent
resigns under this Agreement, the Lenders shall appoint a successor agent for
the Lenders.  If no successor agent is appointed prior to the effective date of
the resignation of the Agent, the Agent may appoint, after consulting with the
Lenders, a successor agent.  Upon the acceptance of its appointment as successor
agent hereunder, such successor agent shall succeed to all the rights, powers,
and duties of the retiring Agent and the term “Agent” shall mean such successor
agent and the retiring Agent’s appointment, powers, and duties as the Agent
shall be terminated.  After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Section 8.8 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Agent under this Agreement.
 
Section 8.9.          Collateral Matters.
 
(a)           With the prior consent of each of the Lenders, the Agent is
authorized to release any Lien upon any Collateral.
 
(b)           Upon receipt by the Agent of any authorization required pursuant
to Section 8.9(a) to release any Liens upon particular types or items of
Collateral, and upon at least five (5) Business Days prior written request (or
such shorter time period as the Lenders may agree) by the Borrower, the Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the  Liens upon such
Collateral; provided, however, that (i) the Agent shall not be required to
execute any such document on terms which, in the Agent’s judgment, would expose
the Agent to liability or create any obligation or entail any consequence other
than the release of such Liens without recourse or warranty, and (ii) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Borrower in respect of) all interests retained by the Borrower, including
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 8.10.        Restrictions on Actions by the Lenders; Sharing of
Payments.
 
(a)           Each of the Lenders agrees that it shall not, without the consent
of all of the Lenders, set-off against the Obligations, any amounts owing by
such Lender to the Borrower or any accounts of the Borrower now or hereafter
maintained with such Lender.  Each of the Lenders further agrees that it shall
not, unless agreed to by all of the Lenders, take or cause to be taken any
action to enforce its rights under this Agreement or against the Borrower,
including the commencement of any legal or equitable proceedings, to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.
 
(b)           If at any time or times any Lender shall receive (i) by payment,
foreclosure, set-off or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations owing to such Lender arising under, or relating
to, this Agreement or the other Loan Documents, except for any such proceeds or
payments received by such Lender from the Agent pursuant to the terms of this
Agreement, or (ii) payments from the Agent in excess of such Lender’s portion of
all such distributions by the Agent, such Lender shall promptly turn the same
over to the Agent, in kind, and with such endorsements as may be required to
negotiate the same to the Agent, or in same day funds, as applicable, for the
account of all of the Lenders and for application to the Obligations in
accordance with the applicable provisions of this Agreement.
 
Section 8.11.       Agency for Perfection.  Each Lender hereby appoints each
other Lender as agent for the purpose of perfecting the Lenders’ security
interest in assets which, in accordance with Article 9 of the UCC, can be
perfected only by possession.  Should any Lender (other than the Agent) obtain
possession of any such Collateral, such Lender shall notify the Agent thereof
and, promptly upon the Agent’s request therefor, shall deliver such Collateral
to the Agent or otherwise deal with such Collateral in accordance with the
Agent’s instructions.
 
Section 8.12.        Payments by the Agent to the Lenders.  All payments to be
made by the Agent to the Lenders shall be made by bank wire transfer or internal
transfer of immediately available funds to each Lender pursuant to wire transfer
instructions delivered in writing to the Agent, or pursuant to such other wire
transfer instructions as each Lender may designate for itself by written notice
to the Agent.  Concurrently with each such payment, the Agent shall identify
whether such payment (or any portion thereof) represents principal, premium, or
interest.
 
Section 8.13.        Concerning the Collateral and the Related Loan
Documents.  Each Lender agrees that any action taken by the Agent or the
Lenders, as applicable, in accordance with the terms of this Agreement or the
other Loan Documents relating to the Collateral, and the exercise by the Agent
or the Lenders, as applicable, of their respective powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Lenders.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 8.14.        Relation Among the Lenders.  The Lenders are not partners
or co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agent) authorized to act
for, any other Lender.
 
ARTICLE IX

 
MISCELLANEOUS
 
Section 9.1.          No Waiver; Cumulative Remedies; Compliance with Laws.  No
failure or delay by the Agent in exercising any right, power or remedy under the
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
under the Loan Documents.  The remedies provided in the Loan Documents are
cumulative and not exclusive of any remedies provided by law.  The Agent may
comply with any applicable state, provincial or federal law requirements in
connection with a disposition of the Collateral and such compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.
 
Section 9.2.          Amendments, Etc.  No amendment, modification, termination
or waiver of any provision of any Loan Document or consent to any departure by
the Borrower therefrom or any release of a Security Interest shall be effective
unless the same shall be in writing and signed by the Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.
 
Section 9.3.          Notices; Communication of Confidential Information;
Requests for Accounting.  Any notice or request hereunder may be given to the
Borrower or the Agent and the Lenders at the respective addresses set forth
below or as may hereafter be specified in a notice designated as a change of
address under this Section 9.3.  Any notice or request hereunder shall be given
by registered or certified mail, return receipt requested, hand delivery,
overnight mail or facsimile transmission (confirmed by mail).  Notices and
requests shall be, in the case of those by hand delivery, deemed to have been
given when delivered to any officer of the Party to whom it is addressed, in the
case of those by registered or certified mail or overnight mail, deemed to have
been given three (3) Business Days after the date when deposited in the mail or
with the overnight mail carrier, and, in the case of a facsimile transmission,
when confirmed.
 
Notices shall be provided as follows:
 
If to the Agent or the Lenders:
 
LV Administrative Services, Inc.
230 Park Avenue, Suite 1152
New York, New York 10169
Attention: Portfolio Services
Telephone:  (212) 541-5800
Facsimile:   (212) 581-4410
 
 
24

--------------------------------------------------------------------------------

 
 
With a copy to:
 
Christian Thomas
Thomas Law Group, P.C.
1001 Avenue of the Americas, 11th Floor
New York, New York 10018
Telephone:  (212) 541-5800
Facsimile:   (212) 581-4410
 
Ronald E. Osman
Ronald E. Osman & Associates Ltd.
1602 Kimmel Street
Marion, Illinois 62959
Telephone: (618) 997-5151
Facsimile: (618) 997-4983


If to the Borrower:
 
Biovest International, Inc.
300 South Hyde Park Avenue, Suite 210
Tampa, Florida 33606
Attention: Carlos F. Santos, Ph.D., CEO
Telephone:  (813) 864-2554
Facsimile:   (813) 436-8385
 
or such other address as may be designated in writing hereafter in accordance
with this Section 9.3 by such Person.
 
Section 9.4.          Further Documents.  The Borrower will from time to time
execute, deliver, endorse and authorize the filing of any and all instruments,
documents, conveyances, assignments, security agreements, financing statements,
and other agreements and writings that the Agent may reasonably request in order
to secure, protect, perfect or enforce the Security Interest or the Agent or the
Lenders’ rights under the Loan Documents (but any failure to request or assure
that the Borrower executes, delivers, endorses or authorizes the filing of any
such item shall not affect or impair the validity, sufficiency or enforceability
of the Loan Documents and the Security Interest, regardless of whether any such
item was or was not executed, delivered or endorsed in a similar context or on a
prior occasion).  Promptly upon the Agent’s request, the Borrower shall execute
and deliver to the Agent a power of attorney authorizing the Agent to execute in
the name, and on behalf, of the Borrower any and all documents reasonably
necessary to consummate a sale of Collateral after an Event of Default.
 
Section 9.5.          Costs and Expenses.  All actual costs and expenses,
including reasonable attorneys’ fees, incurred by the Agent and the Lenders in
connection with the Obligations, this Agreement, the Loan Documents, and any
other document or agreement related hereto or thereto, and the transactions
contemplated hereby, including all such costs, expenses and fees incurred in
connection with the negotiation, preparation, execution, amendment,
administration, performance, collection and enforcement of the Loan Documents
and all such documents and agreements and the creation, perfection, protection,
satisfaction, foreclosure or enforcement of the Security Interest, shall be due
and payable by the Borrower on the Termination Date.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 9.6.          Indemnity.  In addition to the payment of expenses
pursuant to Section 9.5, the Borrower shall indemnify, defend and hold harmless
the Agent and the Lenders, and any of their participants, parent corporations,
subsidiary corporations, affiliated corporations, successor corporations, and
all present and future officers, directors, employees, attorneys and agents of
the foregoing (the “Indemnitees”) from and against any of the following
(collectively, the “Indemnified Liabilities”):
 
(i)           Any and all transfer taxes, documentary taxes, assessments or
charges made by any governmental authority by reason of the execution and
delivery of the Loan Documents or the making of the Advances; and
 
(ii)          Any and all other liabilities, losses, damages, penalties,
judgments, suits, claims, costs and expenses of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel) in connection with
the foregoing and any other investigative, administrative or judicial
proceedings, whether or not such Indemnitee shall be designated a party thereto,
which may be imposed on, incurred by or asserted against any such Indemnitee, in
any manner related to or arising out of or in connection with the making of the
Advances and the Loan Documents or the use or intended use of the proceeds of
the Advances.
 
Notwithstanding the foregoing, the Borrower shall not be obligated to indemnify
any Indemnitee for any Indemnified Liability caused by the gross negligence or
willful misconduct of such Indemnitee, as finally determined by a court of
competent jurisdiction.
 
If any investigative, judicial or administrative proceeding arising from any of
the foregoing is brought against any Indemnitee, upon such Indemnitee’s request,
the Borrower, or counsel designated by the Borrower and satisfactory to the
Indemnitee, will resist and defend such action, suit or proceeding to the extent
and in the manner directed by the Indemnitee, at the Borrower’s sole cost and
expense.  Each Indemnitee will use its best efforts to cooperate in the defense
of any such action, suit or proceeding.  If the foregoing undertaking to
indemnify, defend and hold harmless may be held to be unenforceable because it
violates any law or public policy, the Borrower shall nevertheless make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
 
Section 9.7.          Participants.  Each Lender and its participants, if any,
are not partners or joint venturers, and such Lender shall not have any
liability or responsibility for any obligation, act or omission of any of its
participants.  All rights and powers specifically conferred upon any Lender may
be transferred or delegated to any Lender’s participants, successors or assigns.
 
Section 9.8.          Execution in Counterparts; Telefacsimile Execution.  This
Agreement and the other Loan Documents may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same instrument.  Delivery of an executed counterpart of this
Agreement or any other Loan Document by telefacsimile shall be equally as
effective as delivery of an original executed counterpart of this Agreement or
such other Loan Document.  Any party delivering an executed counterpart of this
Agreement or any other Loan Document by telefacsimile also shall deliver an
original executed counterpart of this Agreement or such other Loan Document but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement or such other
Loan Document.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 9.9.          Retention of Borrower’s Records.  The Agent and the
Lenders shall have no obligation to maintain any electronic records or any
documents, schedules, invoices, agings, or other papers delivered to the Agent
or any Lender by the Borrower or in connection with the Loan Documents for more
than thirty (30) days after receipt by the Agent or any Lender.  If there is a
special need to retain specific records, the Borrower must inform the Agent of
its need to retain those records with particularity, which must be delivered in
accordance with the notice provisions of Section 9.3 within thirty (30) days of
the Agent or any Lender taking control of same.
 
Section 9.10.        Binding Effect; Assignment; Complete Agreement; Sharing
Information; Confidentiality.  The Loan Documents shall be binding upon and
inure to the benefit of the Borrower and the Agent and the Lenders and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights thereunder or any interest therein without the
Agent’s prior written consent.  To the extent permitted by law, the Borrower
waives and will not assert against any assignee any claims, defenses or set-offs
which the Borrower could assert against the Agent. This Agreement, together with
the Loan Documents, comprises the complete and integrated agreement of the
Parties on the subject matter hereof and supersedes all prior agreements,
written or oral, on the subject matter hereof.  To the extent that any provision
of this Agreement contradicts other provisions of the Loan Documents, this
Agreement shall control. The Agent and the Lenders may share information
regarding the Borrower with their respective accountants, lawyers and other
advisors and the Borrower waives any right of confidentiality it may have with
respect to all such sharing of information.  Any other provision of this
Agreement or the other Loan Documents notwithstanding, the Agent and the Lenders
and such other parties shall use reasonable efforts in accordance with their
policies and procedures in place from time to time to maintain the
confidentiality of the financial and business information they obtain from the
Borrower and to prevent the inappropriate dissemination and disclosure thereof;
provided that, nothing in this Agreement or the other Loan Documents shall
prohibit the Agent and the Lenders from providing any information regarding the
Borrower to internal auditors, other operating divisions of the Agent, any
Lender, any Lender affiliates, or in response to a request from a regulatory
authority having jurisdiction over the Agent or any Lender.
 
Section 9.11.        Severability of Provisions.  Any provision of this
Agreement which is prohibited or unenforceable shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.
 
Section 9.12.        Headings.  Article, Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
 
Section 9.13.        Election of Remedies.  If the Agent may, under applicable
law, proceed to realize its benefits under any of the Loan Documents giving the
Agent a security interest in or Lien upon any Collateral, whether owned by the
Borrower, either by judicial foreclosure or by non judicial sale or enforcement,
the Agent may, at its sole option, determine which of its remedies or rights it
may pursue without affecting any of its rights and remedies under this
Section.  If, in the exercise of any of its rights and remedies, the Agent shall
forfeit any of its rights or remedies, including its right to enter a deficiency
judgment against the Borrower, whether because of any applicable laws pertaining
to “election of remedies” or the like, the Borrower hereby consents to such
action by the Agent and waives any claim based upon such action.  Any election
of remedies that results in the denial or impairment of the right of the Agent
to seek a deficiency judgment against the Borrower shall not impair the
Borrower’s obligation to pay the full amount of the Obligations.  In the event
the Agent shall bid at any foreclosure or trustee’s sale or at any private sale
permitted by law or the Loan Documents, the Agent may bid all or less than the
amount of the Obligations and the amount of such bid need not be paid by the
Agent but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether the Agent or any other party is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section, notwithstanding that any present or
future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which the Agent might otherwise be entitled
but for such bidding at any such sale.
 
 
27

--------------------------------------------------------------------------------

 
 
Section 9.14.        Governing Law; Jurisdiction, Venue.
 
(a)           The Loan Documents shall be governed by and construed in
accordance with the substantive laws (other than conflict laws) of the State of
New York, except that at all times the provisions for the creation, perfection
and enforcement of the Liens and Security Interest granted by the Borrower
pursuant to the Loan Documents with respect to the Collateral may be governed
by, and construed according to, the laws of the state where such Collateral is
located.  The Parties hereto acknowledge and agree that the State and/or Federal
courts located in the County of New York, State of New York shall have exclusive
jurisdiction over this Agreement and the other Loan Documents and any disputes
or matters arising hereunder and thereunder.
 
(b)           THE BORROWER, THE AGENT AND THE LENDERS DESIRE THAT THEIR DISPUTES
BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND/OR OF ARBITRATION,
THE BORROWER, THE AGENT AND THE LENDERS WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN
CONTRACT, TORT, OR OTHERWISE BETWEEN ANY OF THE AGENT OR THE LENDERS AND/OR THE
BORROWER ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 


 
[Remainder of this page intentionally left blank]
 
 
 
 
28

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the first date set
forth in the Preamble.
 

 
BORROWER:
          BIOVEST INTERNATIONAL, INC.          
 
By:
/s/ David Moser       Name:  David Moser       Title:   Secretary  

 

 
LENDERS:
         
PABETI, INC.
         
 
By:
/s/ Ronald E. Osman     Name: Ronald E. Osman     Title:   President        

 

 
VALENS U.S. SPV I, LLC
   
By: Valens Capital Management, LLC, its investment manager
               
 
By:
/s/ Eugene Grin       Name: Eugene Grin       Title:  Authorized Signatory      
   

 

  VALENS OFFSHORE SPV II, CORP.    
By:Valens Capital Management, LLC, its investment manager
               
 
By:
/s/ Eugene Grin       Name: Eugene Grin       Title:  Authorized Signatory      
   

 
 
 
 
29

--------------------------------------------------------------------------------

 
 
Schedules


 

Schedule 1      Advance Percentage Schedule 6.2     Liens     Exhibits    
Exhibit A    Intellectual Property Security Agreement Exhibit B   Secured
Promissory Note Exhibit C     Form of Notice of Borrowing

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
Advance Percentage


 
Pabeti, Inc.
─
28.00%
Valens U.S. SPV I, LLC
─
10.11%
Valens Offshore SPV II, Corp.
─
61.89%

 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


Schedule 6.2
Liens


 
1.
The Economic Development Authority in and for the City of Coon Rapids

 
Equipment:
 
AutovaxID (24)
PDA Detector
AutovaxID-P x 3
pH, Osmolarity x 2
Bench x 3
Plate Reader
Biosafety Cabinet 6 ft x 2
Refrigerator 2-8 C
BSC hood 4 ft x 2
Retain Finished product freezer
chair x 4
RT-PCR
Densitometer
Sequencer
Filter Integrity Tester x 2
Stir Plate x 3
Hot Plate x 3
TFF holder x 3
HPLC
tubing welder x 3
Incubator x 2
work bench
LN2 Dewar EOP
 

 
 
 
2.
City of Coon Rapids

 
Equipment
 
AutovaxID (24)
PDA Detector
AutovaxID-P x 3
pH, Osmolarity x 2
Bench x 3
Plate Reader
Biosafety Cabinet 6 ft x 2
Refrigerator 2-8 C
BSC hood 4 ft x 2
Retain Finished product freezer
chair x 4
RT-PCR
Densitometer
Sequencer
Filter Integrity Tester x 2
Stir Plate x 3
Hot Plate x 3
TFF holder x 3
HPLC
tubing welder x 3
Incubator x 2
work bench
LN2 Dewar EOP
 





 
3.
Royal Bank of America Leasing, L.P.

 
Equipment:
AKTA Purifier

 
 
 
3

--------------------------------------------------------------------------------

 




Exhibit A


Form of Intellectual Property Security Agreement
(See Attached)
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as from time to time amended,
restated, supplemented or otherwise modified, the “Agreement”), dated as of
________________, is made by Biovest International, Inc., a Delaware corporation
(the “Company” or the “Grantor”), in favor of LV Administrative Services, Inc.,
a Delaware corporation, as administrative and collateral agent for the Lenders
(as defined in the Credit Agreement referred to below) (the “Agent”).
 
WHEREAS, pursuant to that certain Credit and Security Agreement dated as of the
date hereof (as amended, restated, supplemented and/or otherwise modified from
time to time, the “Credit Agreement”) by and among the Company, the Lenders
party thereto from time to time and the Agent, the Lenders have agreed to
provide financial accommodations to the Company;
 
WHEREAS, Creditor Parties are willing to enter into the Credit Agreement only
upon the condition, among others, that Grantor shall have executed and delivered
to Agent this Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
 
Section 1.             DEFINED TERMS; RULES OF CONSTRUCTION.
 
 
(a)
Capitalized terms used in this Agreement but not otherwise defined herein have
the meanings given to them in the Credit Agreement.

 
 
(b)
When used herein the following terms shall have the following meanings:

 
“Copyrights” means all copyrights arising or protected under the laws of the
United States, any other country or any political subdivision thereof, whether
registered, or unregistered and whether published or unpublished, all
registrations and recordings therefor, and all applications in connection
therewith, including but not limited to all registrations, recordings and
applications in the United States Copyright Office, any State, or any similar
office or agency of the United States, any State, any other country or political
subdivision, or any other registry.
 
“Copyright Licenses” means all agreements pursuant to which any Grantor is
licensor or licensee, granting any right under any Copyright, including but not
limited to, rights to manufacture, reproduce, display, distribute, perform,
modify or otherwise exploit, and sell materials embodying or derived from, any
Copyrighted work.
 
“Intellectual Property” means any and all of the following, throughout the
world:  Patents, Trademarks, Copyrights, mask works, designs, trade secrets,
information, databases, rights of publicity, software, and any other proprietary
rights and processes; any licenses to use any of the foregoing owned by a third
party including Patent Licenses, Trademark Licenses and Copyright Licenses; and
registrations, applications and recordings pertaining to any of the foregoing on
any registry;
 
 
5

--------------------------------------------------------------------------------

 
 
“Obligations” shall have the meaning provided thereto in the Credit Agreement.
 
“PTO” means the United States Patent and Trademark Office and any successor
office or agency.
 
“Patents” means all patents issued by the PTO, any similar office or agency of
the United States, any State, or any other country or political subdivision or
other registry, all recordings thereof, and all applications therefor.
 
“Patent Licenses” means all agreements pursuant to which any Grantor is licensor
or licensee, granting any right to manufacture, have made, import, use, or sell
any invention covered in whole or in part by a Patent.
 
“Trademarks” means all trademarks, trade names, corporate names, business names,
fictitious business names, Internet Domain Names, trade styles, services marks,
logos and other source or business identifiers, arising or protected under the
laws of the United States, any State any other country or political subdivision
thereof, whether registered or unregistered, and all goodwill connected with the
use of and symbolized thereby, all registrations and recordings thereof, and all
applications therefor, in the PTO, in any similar office or agency of the United
States, any State, any other country or political subdivision, any Internet
Domain Name registrar, or any other registry.
 
“Trademark Licenses” mean all agreements pursuant to which any Grantor is
licensor or licensee, granting any right to use a Trademark.
 
“UCC” shall have the meaning provided thereto in the Credit Agreement.
 
 
(c)
All Schedules, Addenda, Annexes and Exhibits hereto or expressly identified to
this Agreement are incorporated herein by reference and taken together with this
Agreement constitute but a single agreement.  The words “herein”, “hereof” and
“hereunder” or other words of similar import refer to this Agreement as a whole,
including the Exhibits, Addenda, Annexes and Schedules thereto, as the same may
be from time to time amended, modified, restated or supplemented, and not to any
particular section, subsection or clause contained in this Agreement.  Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter.  The term “or” is not exclusive.  The term “including” (or any
form thereof) shall not be limiting or exclusive.  All references to statutes
and related regulations shall include any amendments of same and any successor
statutes and regulations.  All references in this Agreement or in the Schedules,
Addenda, Annexes and Exhibits to this Agreement to sections, schedules,
disclosure schedules, exhibits, and attachments shall refer to the corresponding
sections, schedules, disclosure schedules, exhibits, and attachments of or to
this Agreement.  All references to any instruments or agreements, including
references to any of this Agreement or the Ancillary Agreements shall include
any and all modifications or amendments thereto and any and all extensions or
renewals thereof.

 
 
6

--------------------------------------------------------------------------------

 
 
 
(d)
The parties acknowledge that each party and its counsel have reviewed this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments, schedules or exhibits
thereto.

 
 
(e)
In the event of an irreconcilable conflict between the terms of this Agreement
and the terms of the Credit Agreement, the Agent shall have the right to
determine which Agreement shall govern with respect to each such conflict.

 
Section 2.             GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY
COLLATERAL.  To secure the prompt payment to the Creditor Parties of the
Obligations of the Grantors now or hereafter existing from time to time, each
Grantor hereby pledges and grants to the Agent, for the ratable benefit of the
Creditor Parties, a continuing security interest in and Lien upon all of such
Grantor’s right, title and interest in, to and under the following, whether
presently existing or hereafter created or acquired (collectively, the
“Collateral”):
 
 
(a)
Trademarks and Trademark Licenses to which it is a party including those
referred to on Schedule I hereto;

 
 
(b)
Patents and Patent Licenses to which it is a party, including those referred to
on Schedule II hereto;

 
 
(c)
Copyrights and Copyright Licenses to which it is a party, including those
referred to on Schedule III hereto;

 
 
(d)
Intellectual Property not covered by the foregoing, including those referred to
on Schedule IV hereto;

 
 
(e)
Renewals, reissues, continuations, divisions, or extensions of any of the
foregoing;

 
 
(f)
Rights to sue third parties for past, present or future infringement, dilution,
misappropriation, or other violation of rights in any Intellectual Property,
including injury to the goodwill associated with any Trademark, and all causes
of action for the same:

 
 
(g)
All products and Proceeds of all or any of the foregoing, tort claims and all
claims and other rights to payment including (i) insurance claims against third
parties for loss of, damage to, or destruction of, the foregoing Collateral and
(ii) payments due or to become due under licenses of any or all of the foregoing
and Proceeds payable under, or unearned premiums with respect to policies of
insurance in whatever form; provided, however, that the Collateral shall not
constitute a grant of a security interest in any trademark or service mark
applications filed in the PTO on the basis of any Grantor’s intent to use such
trademark or service mark, unless and until a statement of use or amendment to
allege use is filed in the PTO, in which event, such trademark or service mark
shall automatically be included in the Collateral.

 
 
7

--------------------------------------------------------------------------------

 
 
Section 3.             REPRESENTATIONS AND WARRANTIES.
 
Each Grantor represents and warrants to Agent, in addition to the
representations and warranties in Credit Agreement and Loan Documents (as
defined in the Credit Agreement), that:
 
 
(a)
Such Grantor does not own, in whole or in part, any Patent, Trademark,
Copyright, or other Intellectual Property which is the subject of a registration
or application in the United States Patent and Trademark Office, United States
Copyright Office, any similar office or agency of the United States, any State,
any other country or political subdivision, any Internet Domain Name registrar,
or any other registry, except as set forth in Schedule I, Schedule II, Schedule
III, and Schedule IV, respectively, hereto.

 
 
(b)
such Grantor is the sole owner of the Intellectual Property listed on Schedules
I to IV hereto (as such schedules may be amended or supplemented from time to
time) identified as owned by such Grantor, and all registrations and
applications for such Intellectual Property are standing in the name of such
Grantor.

 
 
(c)
no Intellectual Property has been licensed or sublicensed by any Grantor to any
Affiliate or third party, except under the licenses disclosed in Schedules I to
IV hereto.

 
 
(d)
all Intellectual Property owned by such Grantor, including the items set forth
on Schedules I to IV, and, to such Grantor’s knowledge, all Intellectual
Property licensed to such Grantor, is subsisting in good standing, valid, and
enforceable and such Grantor performed all acts and has paid all renewal,
maintenance, and other fees and taxes required to maintain, each registration
and application for Intellectual Property owned by such Grantor in full force
and effect.

 
 
(e)
such Grantor has been using statutory notice of registration in connection with
its use of registered Trademarks, proper marking practices in connection with
the use of Patents, and appropriate notice of copyright in connection with the
publication of Copyrighted material ;

 
 
(f)
such Grantor has taken all actions necessary to insure that all licensees
of  Trademarks owned by such Grantor use consistent standards of quality as
directed by Grantor in connection with their licensed products and services;

 
 
(g)
this Agreement is effective to create a valid security interest in favor of
Agent, for the benefit of the Creditor Parties, in all of Grantor’s Intellectual
Property.  Upon the (i) filing of this Intellectual Property Security Agreement
in the PTO (with respect to the United States Patents set forth on Schedule I
hereto and the United States Trademarks set forth on Schedule II hereto), and in
the United States Copyright Office (with respect to the United States Copyrights
set forth on Schedule III hereto), and (ii) the filing of all appropriate UCC-1
financing statements, such security interest will be enforceable as such as
against any and all creditors of, and purchasers from, Grantor.  Upon the making
of such filings set forth above, all action necessary or desirable to protect
and perfect Agent’s Lien on each Grantor’s United States and State Patents,
Trademarks, and Copyrights, shall have been taken.

 
 
8

--------------------------------------------------------------------------------

 
 
Section 4.             COVENANTS.  Each Grantor covenants and agrees with Agent,
from and after the date of this Agreement, and in addition to the covenants in
Credit Agreement, that:
 
 
(a)
Such Grantor shall notify Agent immediately if it knows or has reason to know
that any application or registration relating to any Intellectual Property owned
by such Grantor may become abandoned, dedicated to the public, placed in the
public domain or otherwise invalidated or unenforceable, or of any adverse
determination or development in any proceeding (including the institution of any
proceeding) in the PTO, the United States Copyright Office, or any similar
agency of the United States, any State, or other country or political
subdivision thereof, any Internet Domain registry or other registry, or any
court,  regarding Grantor’s ownership of or right to use register, keep and/or
maintain any Intellectual Property;

 
 
(b)
Such Grantor shall take all actions necessary, or requested by Agent, to
maintain and pursue each application, for registration in respect of the
Intellectual Property owned by Grantor from time to time, by including filing
applications for renewal, affidavits of use, affidavits of noncontestability and
the commencement and prosecution of opposition and interference and cancellation
proceedings;

 
 
(c)
In the event that any Intellectual Property owned by or exclusively licensed to
such Grantor is infringed, diluted, misappropriated, or otherwise violated by a
third party, such Grantor shall notify Agent promptly after such Grantor learns
thereof and shall promptly take all reasonable actions to stop the same and
enforce its rights in such Intellectual Property and to recover all damages
therefor, including, but not limited to, the initiation of a suit for injunctive
relief and damages and shall take such other actions as are reasonable, or as
Agent shall deem appropriate under the circumstances to protect such Grantor’s
rights in such Intellectual Property:.

 
 
(d)
Such Grantor shall use statutory notice of registration in connection with its
use of registered Trademarks, proper marking practices in connection with the
use of Patents, appropriate notice of copyright in connection with the
publication of Copyrighted materials, and other legends or markings applicable
to other Intellectual Property;

 
 
(e)
Such Grantor shall maintain the level of the quality of products sold and
services rendered under any Trademarks owned by such Grantor at a level at least
consistent with the quality of such products and services as of the date hereof,
and such Grantor shall adequately control the quality of goods and services
offered by any licensees of its Trademarks; and

 
 
9

--------------------------------------------------------------------------------

 
 
 
(f)
Such Grantor shall take all steps necessary to protect the secrecy of all trade
secrets material to its business.

 
Section 5.             SECURITY AGREEMENT.  The security interests granted
pursuant to this Agreement are granted in conjunction with the security
interests granted by each Grantor to Agent, for the ratable benefit of the
Creditor Parties, pursuant to the Credit Agreement.  Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Collateral made and granted herein are more fully set forth in the Credit
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.  Any rights and remedies set forth herein
are without prejudice to, and in addition to, those set forth in the Credit
Agreement.
 
Section 6.             REINSTATEMENT.  This Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of
such Grantor’s assets, and shall continue to be effective or be reinstated, as
the case may be, if at any time payment and performance of the Obligations, or
any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.
 
Section 7.             INDEMNIFICATION. Each Grantor assumes all responsibility
and liability arising from the use of the Intellectual Property and Grantors,
jointly and severally, hereby indemnify and hold Agent and each other Creditor
Party harmless from and against any claim, suit, loss, damage or expense
(inclu­ding reasonable attorneys’ fees) arising out of any Grantor’s operations
of its business from the use of the Intellectual Property.  In any suit,
proceeding or action brought by Agent under any Patent License, Trademark
License, or Copyright License for any sum owing thereunder, or to enforce any
provisions of such License, Grantors will, jointly and severally, indemnify and
keep Agent and each other Creditor Party harmless from and against all expense,
loss or damage suffered by reason of any defense, set off, counterclaim,
recoupment or reduction or liability whatsoever of the obligee thereunder,
arising out of a breach of any Grantor of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such obligee or its successors from any Grantor, and all such
obligations of Grantors shall be and remain enforceable against and only against
Grantors and shall not be enforceable against Agent or any other Creditor Party.
 
Section 8.             NOTICES.  Whenever it is provided herein that any notice,
demand, request, consent, approval, declaration or other communication shall or
may be given to or served upon any of the parties by any other party, or
whenever any of the parties desires to give and serve upon any other party any
communication with respect to this Agreement, each such notice, demand, request,
consent, approval, declaration or other communication shall be in writing and
shall be given in the manner, and deemed received, as provided for in Credit
Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 9.             TERMINATION OF THIS AGREEMENT.  Subject to Section 6
hereof, this Agreement shall terminate upon payment in full in cash of all
Obligations and irrevocable termination of Credit Agreement.
 
Section 10.          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.
 
[Signature Page to Follow]
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Grantor has executed this Intellectual Property
Security Agreement as of the date first written above.
 

 
BIOVEST  INTERNATIONAL, INC.
               
 
By:
/s/        Name:        Title:           

 
ACCEPTED and ACKNOWLEDGED by:
 
LV ADMINISTRATIVE SERVICES INC., as Agent
 
By:
 

 
Name:

 
Title:

 
 
 
 
 
 
 
SIGNATURE PAGE TO
INTELLECTUAL PROPERTY
SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
TO
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
[If there are multiple Grantors, identify which items are owned by which
Grantor]
 
I.           TRADEMARK REGISTRATIONS
 
MARK
COUNTRY
REG. NO.
REG. DATE
       

 
 
II.           TRADEMARK APPLICATIONS
 
MARK
COUNTRY
APPLICATION NUMBER
APPLICATION DATE
       

 
 
III.           TRADEMARK LICENSES*
 
REG. NO.
MARK
COUNTRY
REG. DATE
       

 
 
IV.           INTERNET DOMAIN NAMES
 
NAME
REGISTRAR
           

 
 
 
 
 
 
___________________________________
 
* IP Licenses are typically scheduled as agreements (i.e. title, date, parties)
and not by the licensed IP, due to burdensomeness on the Grantor and the fact
that not all the IP subject to the license may be registered.


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II
TO
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
[If there are multiple Grantors, identify which items are owned by which
Grantor]
 
I.           PATENTS
 
Country
Patent Title
Patent No.
Date
       

 
 
II.           PATENT APPLICATIONS
 
Country
Application Title
Serial No.
Date
       

 
 
III.           PATENT LICENSES*

 
Patent
Reg. No.
Date
     

 


 


 
 
___________________________________
 
* See comment in prior footnote.


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE III
TO
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
[If there are multiple Grantors, identify which items are owned by which
Grantor]
 
I.           COPYRIGHT REGISTRATIONS
 
Country
Copyright
Reg. No.
Date
       

 
 
II.           COPYRIGHT APPLICATIONS
 
Country
Copyright
Reg. No.
Date
       

 
 
III.           COPYRIGHT LICENSES*
 
Copyright
Reg. No.
Date
     

 
 
 
 
 
 
___________________________________
 
* See comment in prior footnote.  One exception to this is where the Grantor is
an exclusive license of U.S. registered copyrights.  In such case, the
registrations should be identified so that the license itself can be recorded in
the U.S. Copyright Office against such registrations followed by the recording
of the lien against them, as well.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV
 
TO
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
OTHER INTELLECTUAL PROPERTY REGISTRATIONS AND APPLICATIONS.
 
[If there are multiple Grantors, identify which items are owned by which
Grantor]
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Form of Secured Promissory Note
(See Attached)
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECURED PROMISSORY NOTE
 

$_____________   December __, 2013

 
For value received, the undersigned, BIOVEST INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
_____________________ (the “Lender”), acting through the Agent,
________________, on the Termination Date referenced in the Credit and Security
Agreement dated the same date as this Secured Promissory Note (this “Note”) that
was entered into by the Lenders and the Borrower (as amended from time to time,
the “Credit Agreement”), at the Agent’s office located at 230 park Avenue, Suite
1152, New York, New York 10169, or at any other place designated at any time by
the holder hereof, in lawful money of the United States of America and in
immediately available funds, the principal sum of ______________________ Dollars
($_________) or the aggregate unpaid principal amount of all Advances made by
the Lender to the Borrower under the Credit Agreement, together with interest on
the principal amount hereunder remaining unpaid from time to time, computed on
the basis of the actual number of days elapsed and a 360-day year, from the date
hereof until this Note is fully paid at the rate from time to time in effect
under the Credit Agreement.
 
This Note is one of the Notes referenced in the Credit Agreement, and is subject
to the terms of the Credit Agreement, which provides, among other things, for
acceleration hereof.  Principal and interest due hereunder shall be payable as
provided in the Credit Agreement.  This Note is secured, among other things,
pursuant to the Credit Agreement and Security Documents, and may now or
hereafter be secured by one or more other security agreements, mortgages, deeds
of trust, assignments or other instruments or agreements.
 
The Borrower shall pay all actual costs of collection, including reasonable
attorneys’ fees and legal expenses if this Note is not paid when due, whether or
not legal proceedings are commenced.
 
Unless otherwise defined herein, capitalized terms used in this Note shall have
the meaning ascribed to them in the Credit Agreement.
 
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
 
[Signature on next page]
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
BIOVEST INTERNATIONAL, INC.
                 
 
By:
                      Its:               

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
Form of Notice of Borrowing
 


 
______________, 2013
 
LV Administrative Services, Inc.
230 Park Avenue, Suite 1152
New York, New York 10169
 
Re:
Credit and Security Agreement (the “Credit Agreement”) by and among Biovest
International, Inc. (the “Borrower”), the Lenders party thereto, and LV
Administrative Services, Inc., as Agent



Ladies and Gentlemen:


Reference is made to the above referenced Credit Agreement.  Capitalized terms
used herein and not defined herein shall have meanings given to them in the
Credit Agreement


Borrower hereby requests an Advance in accordance with the Credit Agreement in
the following amount: $____________.  The proceeds of such Advance will be used
in accordance with Section 2.7 of the Credit Agreement.


Borrower hereby irrevocably authorizes and directs the Agent to disburse the
proceeds of such Advance to the following account:


Upon compliance with the above instructions, the Advance shall constitute an
Obligation under the Credit Agreement.


These instructions are irrevocable unless otherwise agreed by the Agent.  The
person whose signature appears below represents and warrants that (i) he is duly
authorized to execute these instructions on behalf of the Borrower; (ii) no
Event of Default or event which, with the giving of notice or the passage of
time, or both, would constitute an Event of Default has occurred and is
continuing; (iii) the representations and warranties of the Borrower in the
Credit Agreement are true, correct and complete as of the date hereof in all
material respects as if made on the date hereof; and (iv) the Borrower is in
compliance with each and every one of its covenants in the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
A facsimile copy of these instructions shall be deemed valid and may be accepted
and relied upon by the Agent as an original.  The Borrower agrees to indemnify
and hold you harmless in connection with your compliance with these
instructions.
 

  Very truly yours,          
BIOVEST INTERNATIONAL, INC.
                         
 
By:
      Name:      Title:           

 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 



